MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                      FILED
this Memorandum Decision shall not be                                   Jul 16 2019, 8:52 am
regarded as precedent or cited before any
                                                                            CLERK
court except for the purpose of establishing                            Indiana Supreme Court
                                                                           Court of Appeals
the defense of res judicata, collateral                                      and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
James D. Crum                                             Curtis T. Hill, Jr.
Coots, Henke & Wheeler, P.C.                              Attorney General of Indiana
Carmel, Indiana
                                                          Sierra A. Murray
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tamesha Angalena Williams,                                July 16, 2019
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          19A-CR-383
        v.                                                Appeal from the Hamilton Superior
                                                          Court
State of Indiana,                                         The Honorable David K. Najjar,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          29D05-1807-CM-5388



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-383 | July 16, 2019                    Page 1 of 6
                                           Case Summary
[1]   Following a bench trial, Tamesha Angalena Williams (“Williams”) was

      convicted of Class B misdemeanor Possession of Marijuana. 1 She now appeals,

      challenging the sufficiency of evidence supporting the conviction. We affirm.



                                Facts and Procedural History
[2]   On July 18, 2018, Officer George Watson of the Sheridan Police Department

      (“Officer Watson”) was training with Officer Coy Monroe (“Officer Monroe”)

      serving as field training officer. At some point, Officer Watson stopped a

      vehicle with one working headlight. When Officer Watson approached the

      vehicle, he smelled the odor of a freshly lit cigarette. He noticed the driver’s

      window was open several inches, but the other windows were closed. There

      were two occupants—Williams, who was the driver, and a male passenger.


[3]   Officer Watson asked Williams for certain information. Officer Monroe later

      approached the vehicle to follow up about proof of insurance. Officer Monroe

      noticed the odors of both burnt and raw marijuana. He asked the passenger to

      step back with him. Officer Monroe mentioned the odor of marijuana to the

      passenger, who said he did not think there was anything in the vehicle. When

      speaking with the passenger, Officer Monroe did not smell the odor of

      marijuana. Officer Monroe then asked Williams to speak with him. Officer




      1
          Ind. Code § 35-48-4-11(a)(1).


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-383 | July 16, 2019   Page 2 of 6
      Monroe smelled the odor of burnt marijuana “pungently coming off of her

      clothing.” Tr. at 16. When Officer Monroe mentioned the odor to Williams,

      she “initially denied it and that there was anything around it.” Id. at 15-16.


[4]   The officers planned to search the vehicle, which was registered to Williams.

      Before the search, Williams said “there was nothing in the car, she didn’t have

      any marijuana.” Id. at 16. Williams also asked if she could retrieve personal

      property before the search, saying “[s]omething about some money being in the

      car.” Id. At that point, Williams was already outside the vehicle and had her

      purse with her. She was not permitted to retrieve any property. During an

      ensuing search, Officer Monroe found approximately two grams of marijuana

      in the center console of the vehicle. No money was found in the vehicle.


[5]   Officer Monroe handcuffed Williams and the passenger. He explained the legal

      doctrine of constructive possession, at which point the passenger expressed

      irritation about being caught up in things. Williams then said: “It’s my car, it’s

      my dope.” Id. at 22. She emphasized “that she didn’t own the dope, but she

      said, ‘I’m taking it because it’s my car, my dope, and it’s in my car.’” Id.


[6]   The State charged Williams with Class B misdemeanor Possession of

      Marijuana. A bench trial was held in late 2018, and Williams was found guilty.

      The court imposed a sentence of 180 days in the Hamilton County Jail, fully

      suspended the sentence, and placed Williams on probation for 180 days.


[7]   Williams now appeals.



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-383 | July 16, 2019   Page 3 of 6
                                  Discussion and Decision
[8]    When reviewing a challenge to the sufficiency of the evidence, “we consider

       only the evidence and reasonable inferences most favorable to the conviction[],

       neither reweighing evidence nor reassessing witness credibility.” Griffith v.

       State, 59 N.E.3d 947, 958 (Ind. 2016). “We will affirm the conviction unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt.” Love v. State, 73 N.E.3d 693, 696 (Ind. 2017).


[9]    To obtain the instant conviction, the State was obligated to prove, beyond a

       reasonable doubt, Williams knowingly or intentionally possessed marijuana.

       See I.C. § 35-48-4-11. Possession can be actual or constructive. Sargent v. State,

       27 N.E.3d 729, 732-33 (Ind. 2015). “Actual possession occurs when a person

       has direct physical control over the item.” Id. at 733. Where the State “cannot

       show actual possession, it may nonetheless prevail on proof of constructive

       possession.” Id. “A defendant is in the constructive possession of drugs when

       the State shows that the defendant has both (i) the intent to maintain dominion

       and control over the drugs and (ii) the capability to maintain dominion and

       control over the drugs.” Gee v. State, 810 N.E.2d 338, 340 (Ind. 2004).


[10]   At trial, the State pursued a theory of constructive possession. Williams does

       not dispute she had the capability to maintain dominion and control over the

       marijuana. She instead challenges the sufficiency of evidence of her intent to

       maintain dominion and control over the contraband. She points out the

       marijuana was found in the center console and that she was not the only


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-383 | July 16, 2019   Page 4 of 6
       occupant of the vehicle. Where, as here, “possession of the automobile in

       which drugs are found is not exclusive, the inference of intent must be

       supported by additional circumstances pointing to the defendant’s knowledge of

       the nature of the controlled substances and their presence.” Lampkins v. State,

       682 N.E.2d 1268, 1275 (Ind. 1997), modified on reh’g. Our supreme court has

       identified “various means” of showing the required additional circumstances,

       including—but not limited to—proof of “(1) incriminating statements by the

       defendant, (2) attempted flight or furtive gestures, (3) location of substances like

       drugs in settings that suggest manufacturing, (4) proximity of the contraband to

       the defendant, (5) location of the contraband within the defendant’s plain view,

       and (6) the mingling of the contraband with other items owned by the

       defendant.” Henderson v. State, 715 N.E.2d 833, 836 (Ind. 1999).2


[11]   Here, there was evidence Williams’s clothing smelled of burnt marijuana and

       the passenger did not smell of marijuana. Williams attempts to minimize the

       probative value of the odor of marijuana, but this was not the only evidence

       indicative of her knowledge of the presence and nature of the contraband.

       Indeed, when Williams was informed of an imminent vehicle search, she asked

       to retrieve property from the vehicle. Although Williams mentioned wanting to

       retrieve money, she was already carrying her purse—and the officers found no




       2
         To the extent Williams regards the foregoing as an exhaustive list of potential ways the State may meet its
       burden of proof, we emphasize that “the listed circumstances are not exhaustive. Other circumstances could
       just as reasonably demonstrate the requisite knowledge.” Cannon v. State, 99 N.E.3d 274, 280 (Ind. Ct. App.
       2018) (quoting Carnes v. State, 480 N.E.2d 581, 586 (Ind. Ct. App. 1985)), trans. denied.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-383 | July 16, 2019                      Page 5 of 6
       money in the vehicle. Moreover, although Williams denied the marijuana was

       hers, Williams said she would accept responsibility for the marijuana found in

       her vehicle. Williams said so after the passenger complained, and the timing of

       her remarks suggests some consciousness of guilt concerning the contraband.

       Furthermore, although Williams draws our attention to favorable evidence—

       including her adamant denial of ownership of the contraband—we are not free

       to reweigh evidence. We conclude there is sufficient evidence from which a

       fact-finder could reasonably infer Williams knew there was marijuana in her

       vehicle—contraband she hoped to conceal before the search. Ultimately, there

       is sufficient evidence supporting the conviction of Possession of Marijuana.


[12]   Affirmed.


       Riley, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-383 | July 16, 2019   Page 6 of 6